Citation Nr: 1232794	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, including depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a petition to reopen a claim for service connection for depressive reaction because new and material evidence had not been submitted.  

Historically, in an April 1999 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder.  The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), rendering it final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  Notably, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim for a psychiatric disorder.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

As noted on the title page, the Board is broadly characterizing the issue to include all psychiatric disorders that have been claimed and diagnosed, i.e., depressive disorder NOS.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Here, the Veteran and his representative have requested a Travel Board hearing, but the AOJ has not yet arranged for one.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

Notably, the AOJ did previously arrange for a formal Decision Review Officer hearing at the RO in September 2008, based upon the Veteran's July 2008 request for such a hearing.  

Subsequently, the Veteran submitted a January 2009 substantive appeal on a VA Form 9, which expressly requested a Travel Board hearing.  On his VA Form 9, the Veteran stated that he "did not get a fair hearing in all respects."  This tends to suggest that the Veteran was not satisfied with his formal Decision Review Officer hearing and instead wishes to have a Travel Board hearing.  The Veteran's representative reiterated the Veteran's desire for a Travel Board hearing, as indicated in a December 2009 statement.  

Because the requested Travel Board hearing was not provided, a remand of this matter to the RO is warranted to allow the Veteran to attend the requested Travel Board hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).




Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

